Title: From Thomas Jefferson to James Madison, 27 April 1795
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Apr. 27. 1795.

Your letter of Mar. 23. came to hand the 7th. of April, and notwithstanding the urgent reasons for answering a part of it immediately, yet as it mentioned that you would leave Philadelphia within a few days, I feared that the answer might pass you on the road. A letter from Philadelphia by the last post having announced to me your leaving that place the day preceding it’s date, I am in hopes this will find you in Orange. In mine, to which yours of Mar. 23. was an answer I expressed my hope of the only change of position I ever wished to see you make, and I expressed it with entire sincerity, because there is not another person in the US. who being placed at the helm of our affairs, my mind would be so completely at rest for the fortune of our political bark. The wish too was pure and unmixed with any thing respecting myself personally. For as to myself the subject had been thoroughly weighed and decided on, and my retirement from office had been meant from all office high or low, without exception. I can say too with truth that the subject had not been presented to my mind by any vanity of my own. I knew myself and my fellow citizens too well to have ever thought of it. But the idea was forced upon me by continual insinuations in the public papers, while I was in office. As all these came from a hostile quarter, I knew that their object was to poison the public mind as to my motives, when they were not able to charge me with facts. But the idea being once presented to  me, my own quiet required that I should face it and examine it. I did so thoroughly and had no difficulty to see that every reason which had determined me to retire from the office I then held, operated more strongly against that which was insinuated to be my object. I decided then on those general grounds which could alone be present to my mind at that time, that is to say, reputation, tranquillity, labor: for as to public duty, it could not be a topic of consideration in my case. If these general considerations were sufficient to ground a firm resolution never to permit myself to think of the office or be thought of for it, the special ones which have supervened on my retirement still more insuperably bar the door to it. My health is entirely broken down within the last eight months; my age requires that I should place my affairs in a clear state; these are sound if taken care of, but capable of considerable dangers if longer neglected; and above all things the delights I feel in the society of my family, and the agricultural pursuits in which I am so eagerly engaged. The little spice of ambition, which I had in my younger days, has long since evaporated, and I set still less store by a posthumous than present name. In stating to you the heads of reasons which have produced my determination, I do not mean an opening for future discussion, or that I may be reasoned out of it. The question is for ever closed with me; my sole object is to avail myself of the first opening ever given me from a friendly quarter (and I could not with decency do it before) of preventing any division or loss of votes, which might be fatal to the Southern interest. If that has any chance of prevailing, it must be by avoiding the loss of a single vote, and by concentrating all it’s strength on one object. Who this should be is a question I can more freely discuss with any body than yourself. In this I painfully feel the loss of Monroe. Had he been here I should have been at no loss for a channel thro which to make myself understood, if I have been misunderstood by any body through the instrumentality of Mr. Fenno and his abettors.—I long to see you. I am proceeding in my agricultural plans with a slow but sure step. To get under full way will require 4. or 5. years. But patience and perseverance will accomplish it. My little essay in red clover the last year has had the most encouraging success. I sowed then about 40. acres. I have sowed this year about 120. which the rain now falling comes very opportunely on. From 160. to 200. acres will be my yearly sowing. The seed-box described in the agricultural transactions of New York reduces the expence of seeding from 6/ to ⅓ the acre, and does the business better than is possible to be done by the human hand. May we hope a visit from you? If we may, let it be after the middle of May, by which time I hope to be returned from Bedford. I had had a proposition to meet Mr. Henry there this month to confer on the  subject of a convention to the calling of which he is now become a convert. The session of our district court furnished me a just excuse for the time; but the impropriety of my entering into consultation on a measure in which I would take no part, is a permanent one. Present my most respectful compliments to Mrs. Madison and be assured of the warm attachment of dear Sir Your’s affectionately

Th: Jefferson

